IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


VAMINDHAR VURIMINDI,          : No. 44 EM 2015
                              :
               Petitioner     :
                              :
                              :
          v.                  :
                              :
                              :
COMMONWEALTH OF PENNSYLVANIA, :
CLERK OF COURT, COURT OF      :
COMMON PLEAS PHILADELPHIA     :
COUNTY,                       :
                              :
               Respondents    :


                                      ORDER



PER CURIAM

      AND NOW, this 5th day of June, 2015, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.